Citation Nr: 1617057	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-33 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for status-post arthroscopy with degenerative changes in the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  

As a matter of background, this appeal previously came before the Board in March 2015, at which time the Board issued a decision in which it denied an increase disability rating in excess of 10 percent for status-post arthroscopy with degenerative changes in the right knee.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the March 2015 Board decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  The appeal has now been returned to the Board for such actions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once VA undertakes to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must ensure an adequate one.  Barr v. Shinseki, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examination and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. Such inquiry was not to be limited to muscles or nerves. These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to factors such as pain, weakened movement, excess fatigability, or incoordination.

An examination which does not address any possible change in range of motion due to pain and any functional loss during flare-ups lacks sufficient detail necessary for a disability rating, and it should be returned for the required detail to be provided.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

In the January 2016 JMR, the Parties agreed that during the Veteran's July 2009 VA examination, the Veteran reported that he experienced daily flare-ups of his knee lasting 30 minutes in length.  However, the examiner did not provide an opinion as to the extent of the Veteran's functional loss due to and during those flare-ups.  Accordingly, per the conditions set forth in the JMR, the Board will remand the matter for a new VA examination that addresses loss of range of motion during the Veteran's reported flare-ups.

Accordingly, the case is REMANDED for the following action:

1. Ensure the Veteran is scheduled for an appropriate VA examination to assess the present severity of his service-connected right knee disability.  The examiner must review the claims file in conjunction with the examination.  
2. The examiner must conduct a thorough examination of the Veteran's right knee and describe all symptoms associated with his service-connected disability, to include the following information:

(a) Range of motion findings.

(b) An opinion concerning whether there would be any additional limitations on functional ability on repeated use.  To the extent possible, the examiner must provide an assessment of the functional impairment on repeated use in terms of the degree of range of motion loss.  The examiner must also specifically report what point any pain begins, and at what point any pain causes functional impairment, or whether there is any additional range of motion due to excess fatigability, incoordination, or instability.   

(c) An opinion concerning whether there would be any additional limitations on functional ability during the Veteran's reported periods of flare-ups.  To the extent possible, the examiner must provide an assessment of the functional impairment during flare-ups in terms of the degree of range of motion loss.  The examiner must also specifically report what point any pain begins, and at what point any pain causes functional impairment during a flare-up, or whether there is any additional range of motion due to excess fatigability, incoordination, or instability during such a period.  

(d) Whether the Veteran experiences lateral instability or recurrent subluxation of the right knee.  

A rationale should be given for any opinion provided.  If the examiner is unable to provide the above requested information without resort to speculation, then it should be so stated and include a description of what additional evidence, if available, would allow the examiner to provide such an assessment.  

3. Thereafter, readjudicate the claim in light of the evidence of record.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




